Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               April 29, 2021

The Court of Appeals hereby passes the following order:

A21A0013. STARBUCKS CORPORATION v. KUNITZ.

      We granted Starbucks Corporation’s application for discretionary review of the
trial court’s denial of Starbucks’s motion under OCGA § 9-11-60 (d) (3) to set aside
a default judgment and award of damages to Jeanette Kunitz. After careful review of
the entire record in this case, we conclude that the application for discretionary
review was improvidently granted, and it is ordered that this appeal is hereby
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/29/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                           , Clerk.